Citation Nr: 0520094	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, in the Army National Guard, and again on 
active duty from January to May 1991, to include service in 
Southwest Asia.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) November 2003, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, so that additional development could 
be undertaken.  Following the completion of the requested 
actions, the case was returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The veteran's foreign service did not include active duty 
service in Vietnam, or active duty service during which time 
he was exposed to Agent Orange or recognized herbicide.  

2.  Service medical records identify no complaints or 
findings of diabetes mellitus and such disorder is not shown 
to have been present to any degree during the one-year period 
following any term of active duty service.  

3.  Diabetes mellitus was first clinically identified in or 
about 1999, many years following his last discharge from 
service.  

4.  No competent medical evidence links the veteran's 
diabetes mellitus to a disease or injury in service; to any 
inservice exposure to a herbicide agent, including Agent 
Orange; or to any undiagnosed illness.



CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been 
incurred therein, nor is it the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.317, 3.326 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
November 2003 for additional development.  Such action had 
been preceded by the Board's entry in January 2003 of a 
memorandum to its now defunct development unit requesting 
certain actions be undertaken.  All of the actions sought by 
the Board by its prior development requests appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the veteran's 
April 2000 claim for entitlement to service connection for 
diabetes mellitus.  The VCAA significantly added to VA's 
duties when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b)(1).

Initial notice of the VCAA was furnished to the veteran 
through the July 2004 letter from VA's Appeals Management 
Center to him.  Such was followed by the issuance in March 
2005 of a supplemental statement of the case, wherein 
citation to the text of 38 C.F.R. § 3.159 was made.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.  The July 2004 
letter specifically told him that if he had relevant evidence 
in his possession, he should send it to VA.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id.. at 122-4.  The veteran received 
this remedy when the claim was remanded and he was provided 
full and complete VCAA notice, followed by readjudication and 
notice to the veteran.  Moreover, the Court has recently held 
that a failure to provide VCAA notice prior to the initial 
adverse decision on a claim, was not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran-claimant under Bernard v. Brown, 4 
Vet.App. 384 (1993). 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has expended much time and effort in ensuring 
that all pertinent records relating to the veteran's 
treatment have been obtained and made a part of his claims 
folder.  In addition, the veteran has been afforded one or 
more VA examinations during the course of the instant appeal.  
On the basis of the foregoing, the VA's duty-to-assist 
obligation has been fully met.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  

If a veteran was exposed to an herbicide agent during active 
military service, Type 2 diabetes, also known as Type II 
diabetes mellitus or adult-onset diabetes, shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 
38 C.F.R. § 3.309(e) must have become manifest to a degree of 
10 percent or more at any time after service, with the only 
exception being inapplicable to the facts of this case.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the case at hand, the veteran alleges entitlement to 
service connection for diabetes mellitus on the basis that 
such disorder resulted from an undiagnosed virus contracted 
while deployed to Southwest Asia in 1991.  The veteran 
further alleges that this virus destroyed his pancreas and 
significantly reduced that organ's ability to regulate 
insulin levels.  Allegations are also advanced to the effect 
that the veteran's diabetes mellitus is the result of an 
anthrax inoculation which occurred just prior to his Desert 
Shield/Storm deployment.  

In contrast to the veteran's contentions, however, service 
medical records are entirely negative for any manifestations 
of diabetes mellitus, including complaints or findings 
thereof.  There likewise is no evidence that the veteran's 
diabetes mellitus was present to any degree within the one-
year period immediately following his discharges from active 
duty service in September 1964 and May 1991.  Medical 
evidence demonstrates that diabetes mellitus was initially 
diagnosed in during a period of private hospital care in 
March 1999.  At that time the veteran presented complaints of 
a two-month history of polyuria, polydipsia, dry mouth, and 
weight loss.  At that time, the veteran reported that he had 
not seen a physician for more than ten years and that he had 
attended a health fair in 1998, when he was advised to seek 
medical attention because of a blood sugar reading of 151. 

Significantly, no medical professional offers competent 
evidence linking the veteran's diabetes to either period of 
his military service or any event thereof, including his 
claimed undiagnosed virus and anthrax inoculation.  In fact, 
the only medical professional to have addressed the question 
of the nexus between diabetes and the appellant's periods of 
service was a VA fee-basis physician who provided an opinion 
contrary to the veteran's entitlement.  It was such 
physician's opinion in August  2000 that there would not 
appear to be a military connection between the veteran's 
diabetes mellitus and military service, given the occurrence 
of diabetes at a point in time subsequent to his military 
service.  

Moreover, the record does not indicate, nor does the veteran 
so contend, that he served in the Republic of Vietnam, such 
that he would be entitled to a presumption of herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.313.  The record does 
not otherwise demonstrate that he was exposed to any 
herbicide during either period of active duty, including his 
service during Operations Desert Shield/Storm in Southwest 
Asia.  The record is further devoid of medical evidence or 
opinion denoting that his exposure to any inservice herbicide 
led to the postservice onset of diabetes mellitus.  

As well, there is no indication that the veteran's service 
during Operations Desert Shield/Storm in any way led to the 
onset of an undiagnosed illness involving diabetes mellitus.  
Only the veteran himself offers assertions to the effect that 
an anthrax inoculation or undiagnosed virus relating thereto 
was responsible for the development of diabetes postservice.  
Inasmuch as it is not shown that he has the necessary medical 
knowledge or training to offer a competent opinion as to the 
etiology of any claimed disorder, the veteran's opinion is 
not competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  In all, there is no competent evidence 
presented that the anthrax inoculation or claimed virus had 
any impact on the onset of the veteran's diabetes in 1999.  
Further, given that diabetes mellitus is a recognized 
endocrine disorder, as opposed to an undiagnosed illness, 
there is no basis for entitlement to VA compensation for an 
undiagnosed illness involving diabetes mellitus.  38 U.S.C.A. 
§ 1117 ; 38 C.F.R. § 3.317.  

Because there is no competent evidence identifying the 
veteran's diabetes mellitus in service or within any 
applicable presumptive period, and in the absence of 
competent nexus evidence of a link between his diabetes 
mellitus any his periods of active duty or any event thereof, 
a preponderance of the evidence is against the claim of 
entitlement to service connection.  The claim is denied.  As 
such, the benefit of the doubt rule is not for application in 
this instance.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


